                                                                           CLERKS OFFICE U.S. DIST. COURT
                                                                              AT CHARLOTTESVILLE, VA
                                                                                    FILED
                            IN THE UNITED STATES DISTRICT COURT                  07/08/2019
                           FOR THE WESTERN DISTRICT OF VIRGINIA                JULIA C. DUDLEY, CLERK
                                 CHARLOTTESVILLE DIVISION                      BY: /s/ J. JONES
                                                                                  DEPUTY CLERK
  CYNTHIA B. SCOTT, et al.,              )
                                         )
                           Plaintiffs,   )
                                         )   Case No. 3:12-cv-00036-NKM/RSB
         v.                              )   Sr. Judge Norman K. Moon
                                         )
  HAROLD W. CLARKE, et al.,              )
                                         )
                           Defendants.   )
                                         )


                                             ORDER

         On July 5, 2019, the Plaintiffs filed a Motion to Withdraw Mary Catherine Bauer as

  counsel of Plaintiffs.

         UPON CONSIDERATION OF the Motion to Withdraw as Counsel filed in the above,

  and for good cause shown, the Court consents to the withdrawal of Ms. Bauer, and the Motion to

  Withdraw as Counsel is GRANTED, and Ms. Bauer is hereby withdrawn from the above case as

  co-counsel of record for Plaintiffs.

         The Clerk is directed to remove Ms. Bauer from the appropriate records as co-counsel in

  the above.

         It is so ORDERED this 8th day of July, 2019.




                                                     ____________________________
                                                     United States Magistrate Judge




Case 3:12-cv-00036-NKM-JCH Document 593 Filed 07/08/19 Page 1 of 1 Pageid#: 14821
